EXHIBIT 99 FOR IMMEDIATE RELEASE Contact: Mr. Edward Geletka President and CEO (856) 205-0058 COLONIAL FINANCIAL SERVICES, INC. ANNOUNCES THIRD QUARTER 2012 RESULTS Vineland, New Jersey, November 20, 2012 – Colonial Financial Services, Inc. (NASDAQ Global Market: COBK) (the “Company”) the holding company for Colonial Bank, FSB (the “Bank”), announced net income of $475 thousand, or $0.13 per basic share and $0.12 per diluted share for the three months ended September 30, 2012, compared to net income of $981 thousand, or $0.24 per basic and diluted share, for the three months ended September 30, 2011.For the nine months ended September 30, 2012, the Company had a net loss of $789 thousand, or $(0.21) per basic and diluted share compared to net income of $2.4 million, or $0.59 per basic and diluted share, for the nine months ended September 30, 2011. For the three months ended September 30, 2012, net interest income after provision for loan losses was $3.7 million compared to $4.1 million for the three months ended September 30, 2011.The provision for loan losses totaled $329 thousand for the three months ended September 30, 2012 compared to $398 thousand for the three months ended September 30, 2011.Interest income decreased to $5.3 million for the three months ended September 30, 2012 from $6.2 million for the three months ended September 30, 2011.Interest expense decreased to $1.3 million for the three months ended September 30, 2012 from $1.7 million for the three months ended September 30, 2011.Non-interest income was $425 thousand for the three months ended September 30, 2012 compared to $485 thousand for the three months ended September 30, 2011.Non-interest expense was $3.4 million for the three months ended September 30, 2012 compared to $3.2 million for the three months ended September 30, 2011.For the three months ended September 30, 2012, income tax was an expense of $216 thousand compared to an expense of $426 thousand for the three months ended September 30, 2011. For the nine months ended September 30, 2012, net interest income after provision for loan losses was $7.0 million compared to $11.6 million for the nine months ended September 30, 2011.The provision for loan losses totaled $5.1 million for the nine months ended September 30, 2012 compared to $1.2 million for the nine months ended September 30, 2011.Interest income decreased to $16.3 million for the nine months ended September 30, 2012 from $18.3 million for the nine months ended September 30, 2011.Interest expense decreased to $4.2 million for the nine months ended September 30, 2012 from $5.5 million for the nine months ended September 30, 2011.Non-interest income was $1.4 million for the nine months ended September 30, 2012 compared to $1.3 million for the nine months ended September 30, 2011.Non-interest expense was $9.7 million for the nine months ended September 30, 2012 compared to $9.6 million for the nine months ended September 30, 2011.For the nine months ended September 30, 2012, income tax totaled a benefit of $553 thousand compared to an expense of $943 thousand for the nine months ended September 30, 2011. Total assets at September 30, 2012 were $630.3 million compared to $603.8 million at December 31, 2011, an increase of $26.5 million.Cash and cash equivalents increased to $24.8 million at September 30, 2012 from $7.9 million at December 31, 2011.Investment securities available for sale increased to $243.0 million at September 30, 2012 from $228.5 million at December 31, 2011.Investment securities held to maturity decreased to $33.2 million at September 30, 2012 from $38.0 million at December 31, 2011.Net loans receivable at September 30, 2012 were $294.4 million compared to $297.6 million at December 31, 2011.Deposits increased to $556.4 million at September 30, 2012 compared to $520.7 million at December 31, 2011.Borrowings totaled $2.0 million at September 30, 2012 and $10.0 million at December 31, 2011, respectively.Stockholders’ equity decreased to $70.2 million at September 30, 2012 from $71.7 million at December 31, 2011.The decrease in stockholders’ equity was mainly the result of the Company’s net loss and common stock repurchased under the second stock repurchase program. Colonial Financial Services, Inc. is the stock holding company for Colonial Bank, FSB.Colonial Bank, FSB is a federally chartered savings bank which was originally chartered in 1913.Colonial Bank, FSB conducts business from its headquarters and main office in Vineland, New Jersey as well as eight offices located in Cumberland and Gloucester Counties in Southern New Jersey and its operating subsidiaries, COBK Investments, Inc. and Cohansey Bridge LLC. Statements contained in this news release, which are not historical facts, contain forward-looking statements as that term is defined in the Private Securities Reform Act of 1995.Such forward-looking statements are subject to risk and uncertainties, which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by the Company with the Securities and Exchange Commission from time to time. Selected Income Statement Data (Unaudited) (Dollars in thousands, except per share data) For the Three Months Ended September 30, For the Nine Months Ended September 30, Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Non-interest expense Income (loss) before income tax expense(benefit) ) Income tax expense (benefit) ) Net income (loss) $ $ $ ) $ Earnings (loss) per share – basic (1) $ $ $ ) $ Earnings (loss) per share – diluted (1) $ $ $ ) $ Weighted average shares outstanding – basic (1) Weighted average shares outstanding – diluted (1) Performance Ratios (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Return on average assets (2) % % )% % Return on average equity (2) % % )% % Net interest margin on average interest earning assets % Selected Balance Sheet Data (Unaudited) (Dollars in thousands, except per share data) At September 30, At December 31, Assets $ $ Cash and cash equivalents Investment securities Net loans receivable Deposits Federal Home Loan Bank borrowings Total stockholders’ equity Book value per share (3) Stockholders’ equity to total assets % % Asset Quality (Unaudited) (Dollars in thousands) At September 30, At December 31, Non-performing assets (4) $ $ Allowance for loan losses Non-performing assets to total assets 1.94% 1.53% Allowance for losses to total loans 1.01% 1.66% Shares outstanding do not include unreleased ESOP shares and treasury shares but do include the common share equivalents of stock options and stock awards for the purpose of the weighted average shares outstanding-diluted calculation, if dilutive. Annualized. Total stockholders’ equity divided by shares outstanding of 3,923,264 and 3,994,046 for September 30, 2012 and December 31, 2011, respectively. Non-performing assets include non-accrual loans and real estate owned.
